May 05, 2006


Mr. L. Boyd Smith Jr.
Vinson & Elkins
2300 First City Tower
1001 Fannin Street
Houston, TX 77002-6760
Mr. Michael David Schimek
Doyle, Restrepo, Harvin & Robbins, L.L.P.
4700 JPMorgan Chase Tower
600 Travis Street
Houston, TX 77002

RE:   Case Number:  05-0693
      Court of Appeals Number:  01-04-00228-CV
      Trial Court Number:  0214353

Style:      ST. LUKE'S EPISCOPAL HOSPITAL
      v.
      IRVING W. MARKS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral  argument,  the  Court  vacates
the court of appeals' judgment and  remands  the  case  to  that  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |